OFFICE    OF   THE    ATTORNEY
  \
                                            GENERAL   OF TEXAS
                                   AUSTlN




Eonorablo S, T . Orehan
County Attorney
Camsron Count
Brownrrillr,     4 *xa8
                             opinioa lb, o-Wlb
                             Ret Whothr




         Ws
         hrl
           tmi~
           a r ett
Dear Sir;

                               d
whioh is quoted bmlowr
                                                  sldaats of tkis
                                                      lottar,  1
                                                    ho County
                                                    r0r rs&atra-
                                                  he brand was
                                                  on the loft    side,
                                                tb  the   brculd, der-

                                 that DO 8poiri0  portion
                               gnat.4 upon w&ioh to plaor
                          than Qha lert aid**, thr County
                      A* end adrisod hilpthat he ehould
                     ~polfir portlon of tbr animl upon
                   mark or brand should bs plaoed.
        w
         Two day8 latbr,  ‘B’ filch an a~pllontlon with
      the County Clerk tar rmgbtration  or a brand and
      oarmark8, the brand bein an ‘0’ to be plaoed on
                                                                          516



Honorable     F, T. Graham t Pu


      'the left hip bone',

         "The iolloviing day th, county Clsrk reoalrsd,,,’
      a reply ima hi8 letter to .*A#, in whioh rrply,:’
      ‘A’ d8rigaatod ‘th8 lert hip' of the animal a8
      the partion OS the laipralupon whioh to plago
      the brand.
         ‘*Elm UOUnty     Clark   reoordad    tb    brrad   bt     ‘A’,
      snd has so far     withheld     irsr   rr&tratloa          ths
     lpplioation of       tBc for registrationor hir brand,
     and he haa raicrred       t&s nmttmr to PO for adtioo
     as to whether Q? not ha rhould rroord 'B*8' brand.
            "I hare beiorr D, Opinion No, O-1114 written
      by the    Oifioo   or the Attorn8y      Oonoral     and qi-
     prorod   under data ot No~smbsr tit,  1939, during
      th0 takiura 0f orrio 0r Oenld    0. ykon.
          *I bar8 read the various ltatutes relative  to
     rrglstratfon of brands on livs8toak, and while
     It is alear iron thr 8tatuts8 and thr dsai8lonr
     oonstruing the otatuts8 that the County Clark
     rhall not rroord and register two identiaal brands,
     and while it is al8o olear that the 8am8 markings
     or oharaotora oonetituting    brands, my b8 aotually
     separate brands whsn or if located on difr8r8nt
     parts 0r 8n anipral,I hav8 not boon able to rind
     a deotslon whioh definitely would srttlo the ques-
     tion prosentsd to the County Olark,. I am 0r the
     opinion that en ‘0’ to bo ~18088 upon 'the left
     hip' ot the animal i8 the rams brand a8 8n '0'
     to bs plaerd on 'the loft hip bon.‘;    la othsr
     word8, It appears to mm that the left hip and the
     left   hip bcme, ior branding purposes,  should and
     probably would k by the Court8 oonatrued to be
     th0 8a~e papt    0r M 8atd.     *B*, huwerqr, in-
      siet8 that among oattlr  brooders and rai88rs
      that ror branding purposes, the left hip bone i8
      aa sntirely reparata and di#tinot portion of the
      ~imdl     mmthe      i8rt     hip.
                                                                                    i.
^’   ,
                                                                                         517


Honorable y. T, Graham - Page           3




             “Both 'A* and *B* appear to have been using '
         the brands that tlmy We now 888ki~    to rog#ter
         ror a number 0r years, and riaoe *B* is 803a-
         rletsnt that the left hip bone Is l sep a r a k e
                                                         and
         diotinot portioa oi the animal for branding pi%'-
         pO808 iromtho   18rt hip, aad rinoe I hsvi Rot k8n
         able to looate my deoi8ionr   or OJh&3~8 rr0a your
         dspartmnt   that 688m to l#wer thir queatlon, 1
         wo uld
              lppmoiate yooUradrios            in   the auttor.*

            The pertinent and oontmlliag MrtB' or the oiril
8tatUtBB     relative t0 yOUZ inqUi?y Rr* 8.t OUt bOlOW1

             *Arti     la90.   Wary person who has rattle,
         .. . .  Shall hav8  an ear mark and a bran& differ-
         ing ‘rrom the oar aark u&d brand oi hi8 nei~bors,
         whlah oar mark and brand shall b8 rsoordod by the
         ocunty olark Of t&     OoUnty wha8 8UOh UltlPa18
         BhflL~b8~r."         (AOtB 18h& p.:l66)
            *Arti    6899 . . . . , Any person may rroord
         Such brand aad ot nmrk 48 kM rPa;r dosin tQ WO
         provided no oti! Q parson has rsoord8d swh brand
         and/or mark , .. .*       (AOtB 1943,      4th    Lag.,     p.    471,
         Ch.~ 315)

            fn addition to  above, Artidle
                             the           14d3b or the Penal
 Code 0r Toxar plaoos a rho upon 8 County Olrrk who reaords
 a brand when the person having same rooordod iail# to de-
 signate the part of tJD animal upon whioh the 8ame is to
 bs plaood.

            The fOrmU   Opinion      Uf thi8    Wpartmat           NO.    O-1114,
 tiJahlo& you rarer, holds that it ir pMSibl8   ror two
 ~8~8OIl8to hats the S~JW ii&We 88 l brand, but only if
 th8y plae8 the brand at a di#tinOtly dirrerent  pl4oe on
 the anlmal*s body.
         .84 ue       uot     oonoune6    h&e    wlth      the p4iiB~.iB&O8iy
0r l 00~.but rathu    with e bw do~ignob to provide      l prao-
rioaL and ordsrlf wan8 0r ldeatiriaation Of #tOOk r0r
oattleaes.   It is our bellaf that tb      County Clerk to 18&d-
ly juatlfledin wLthho1Uag rma r*str8tCics aad r4ruhg
to m&later   a bran6 rhioh, mdor the oim&si8tarro~r rtotrd,
i8 ?Bf&UO~t+d t0 b   i&O*& iS l UfIh proltiortty to thr poBiti2Xl
of anothu      lden0ioa P r#~i#t8~8d            brew3 that      it   h    OuniWin&
and d$ilmts     Wm very         ~uiyos4   of Lb     law.      Siam       tha aueWr
Or p0OsibiO OO~iMtijnB              6t 87d018,   18ttB~B and f-ZOO
rhiooh may b4 adopt&  u            l Wn4ad uy virtutily   farxhutibl*,
It wsuld a9       u    that     IW &rO*i9   will b4 worked b# t&a
C1Uri'B aot


            A8bualag tknt tlm Qlak          has 1egalLr rp:eroo      8               ..
~?F;~WWL~;~;O;-%&E            p44d    On 'the 18rt hip*,
                                 jUStiriS   18 miMiit    t@ rO$iBtBr
that   idontioal Orad           tar "thr l8rt      hi9     bma.‘.